402 U.S. 182
91 S. Ct. 1399
28 L. Ed. 2d 710
Wilfred KEYESv.SCHOOL DISTRICT NUMBER ONE, DENVER, COLORADO.
No. _____.
Supreme Court of the United States
April 26, 1971

PER CURIAM.


1
The sole basis for the Tenth Circuit's action in granting the stay of the District Court's order in this case was the view 'that it would be unfair to the School District to compel it to take further steps in the implementation of the total plan until [the Tenth Circuit] and the party litigants have the benefit of the United States Supreme Court decisions in the Swann and combined desegregation cases. * * *'


2
The decisions in those cases having now been announced, it is proper to vacate the stay and remit the matter to the Court of Appeals freed of its earlier speculation as to the bearing of our decision in Swann and related cases, 402 U.S. 1, 91 S. Ct. 1267, 28 L. Ed. 2d 554.


3
We, of course, intimate no views upon the merits of the underlying issues.


4
Mr. Justice WHITE took no part in the consideration or decision of this matter.